Title: From James Madison to Eliza House Trist, 27 May 1790
From: Madison, James
To: Trist, Eliza House


N. York May 27 [1790]. I have been some days in debt for your favor of the 19th. instant. I am glad the book for Browze arrived in time and was of the right sort. I had some doubts on the latter point. You have more than your share of the Influenza in the third attack of which you complain. I hope you are well of it by this time. It has spared very few in this place. I have had a full measure, but am at present freed from every remaining symptom. Col: Bland is extremely ill with that & some other complaints. His recovery is doubtful, and even improbable. I am not able to give you all the pleasure which Mr. Jefferson’s entire recovery would afford, but in answer to your enquiries with regard to him, can go so far as to tell you that he is over the worst of his fit of the Head-Ach. He has had a severe time of it. I find by a letter from Williamsburg, though not from Mr. Randolph, that he is still detained by the situation of his lady. I venture to hope however that things are not so bad as was feared. Remember to Mrs. House. Adu.
Js. Madison
